Citation Nr: 1417988	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California



THE ISSUE

Entitlement to a compensable rating for the service-connected diplopia 4/20, residuals of eye surgery.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO in Cleveland, Ohio.  

The jurisdiction is now with the RO in Oakland, California.

The record reflects that the Veteran died in October 2012.  Prior to his death, the Veteran submitted claims of service connection for a cervical spine disorder, to include as secondary to service-connected dorsal spine disability, and for heart disease and prostate cancer, to include as due to exposure to Agent Orange.  

In November 2012, the Veteran's surviving spouse filed a motion for substitution to continue the Veteran's claims.  As these matters are not currently before the Board, they are referred to the RO for development.    

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals no additional pertinent records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

1. The Veteran in this case served on active duty from August 1948 to May 1973. 

2. In November 2012, the Board was notified that the Veteran had died in October 2012, prior to promulgation of a decision in his appeal.




CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim on appeal. 38 U.S.C.A. § 7104(a)  (West 2002); 38 C.F.R. § 20.1302  (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran unfortunately died during the pendency of this appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown,10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

The merits of this appeal have become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a)  (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of a derivative claim brought by any of the Veteran's survivors. 38 C.F.R. § 20.1106  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). 

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. 

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO at which the claim originated (listed on the first page of this decision).  

The Board notes that, while the Veteran's surviving spouse has filed for substitution for other claims, including pending claims of service connection for cervical spine, vision problems secondary to compression fracture of the dorsal spine, prostate cancer, and heart disease, she has not applied for substitution with respect to this matter on appeal.



ORDER

The appeal is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


